Name: Commission Regulation (EEC) No 2940/90 of 11 October 1990 issuing a standing invitation to tender for the sale, for use within the Community, of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /14 Official Journal of the European Communities 12. 10. 90 COMMISSION REGULATION (EEC) No 2940/90 of 11 October 1990 issuing a standing invitation to tender for the sale, for use within die Community, of vinous alcohol held by intervention agencies referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies. Hie alcohol offered for sale is _ intended for use within the Community in accordance with Article 2 of Regulation (EEC) No 1780/89. The location of the vats concerned, the volume of alcohol contained in each vat and the intervention measure under which the alcohol was obtained are specified in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (J), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), and in particular Article 1 (1 ) thereof, Whereas Commission Regulation (EEC) No 1780/89 (4), as last amended by Regulation (EEC) No 2568/90 (*), laid down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, a standing invitation should be issued to tender for the sale of vinous alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies ; Whereas, in view of the experience gained from Commission Regulation (EEC) No 1781 /89 as amended by Regulation (EEC) No 142/90 f), a new standing invitation to tender should be issued for the implementation within the Community of small-scale projects designed to find new uses for alcohol ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 The sale shall take place in accordance with the provisions of Regulation (EEC) No 1780/89, and in particular Articles 2 to 9 and 29 to 38 thereof. Article 3 The reference numbers of the vats concerned, the specific conditions relating to the sale and the names and addresses of the intervention agencies shall be specified in the partial invitations to tender which are to be published in the 'C' series of the Official Journal of the European Communities. Article 4 The standing invitation to tender shall be valid for 13 months as from the date on which partial invitation to tender No 5/90 is published in the Official Journal of the European Communities. Article 5 1 . Where the alcohol is to be exported from the Community in the form of manufactured goods, proof must be provided to show that, in the course of the two preceding years, authorization was granted for use of alcohol from third countries in the manufacture of identical goods under the inward processing arrangements. 2. In the case referred to in the preceding paragraph, the tender must specify the nature of the goods exported. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 A standing invitation is hereby issued to tender for the sale of a total quantity of 400 000 hectolitres of alcohol at 100 % vol . obtained from the distillation operations (') OJ No L 84, 27. 3. 1987, p. 1 . (*) OJ No L 132, 23. 5. 1990, p. 19. 0 OJ No L 346, 15 . 12. 1988, p. 7. O OJ No L 178 , 24. 6. 1989, p. 1 . (*) OJ No L 243, 6. 9. 1990, p. 11 . (') OJ No L 178, 24. 6. 1989, p. 10. O OJ No L 16, 20. 1 . 1990, p. 25. 12. 10 . 90 Official Journal of the European Communities No L 281 /15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1990. For the Commission Ray MAC SHARRY Member of the Commission / No L 281 /16 Official Journal of the European Communities 12. 10 . 90 ANNEX Member State Location Number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (% vol) 1 . France Societe Deulep, 30800 Saint-Gilles-du-Gard 96 507 509 93 4 581 4 566 9 524 4 633 35 35 35 39 Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 + 96 I Societe Verniers (Narbonne) 102 109 546 104 106 9 514 9 497 4 544 9 341 9 354 35 35 35 39 39 Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol + 96 + 96 + 96 + 96 + 96 Sotherm (Port-Saint-Louis-du-Rhone) A6 20 735 35 Raw alcohol + 92 Gievres (Selles-sur-Cher) 10 31 30 16 909 3 971 3 183 35 35 35 Neutral alcohol Non rectified alcohol Non rectified alcohol + 96 PROMA, 43, avenue Georges Brassens, 13230 Port-Saint-Louis-du-Rh6ne 22 19 538 35 Raw alcohol + 92 Societe Miroline, 14600 Honfleur 23 30 532 35 Non rectified alcohol  \ Total 160 422 2. Spain Tomelloso (Ciudad Real) 4 16 498 35,36 Raw alcohol ' + 95 Villarrobledo (Albacete) 11 44 173 39 Neutral alcohol + 96 Tarancon (Cuenca) A 9 25 323 35,36 Neutral alcohol + 96 Total 85 994 12. 10 . 90 Official Journal of the European Communities No L 281 /17 Member State Location Numberof vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (% vol) 3 . Italy Flu Cipriani SpA, Chizzola di Aia (TN) Neutral alcohol Neutral alcohol / 155 156 157 158 159 160 74 76 103 104 1 270 1 280 1 283 1 270 1 277 1 280 826 944 376 373 35 35 35 35 35 35 35 35 35 35 + 96 + 96 + 96 + 96 + 96 + 96 + 96 + 96 + 96 + 96 Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol 6 to 20 10 000 35 Neutral alcohol + 96Distilleria del Salento SpA, Gallipoli (LE) via Indipendenza Materdomini di Nocera Superiore (SA) Distilleria Vitrano SpA, Balestrate (PA)  via Grassa, Mazara del Vallo (TP)  contrada Piano Milano (PA) 8 7 9 244 930 35 35 Neutral alcohol Neutral alcohol + 96 + 96 Distilleria Bertolino SpA, Partinico (PA), contrada Percianotta, 1 /A 3/A 9 500 9 500 35 35 Neutral alcohol Neutral alcohol + 96 + 96 Agro di Monreale (PA) Distilleria Vitrano SpA, Balestrate (PA) contrada Piano Milano, Partinico (PA) 8 7 977 9 348 36 36 Neutral alcohol Neutral alcohol + 96 + 96 GE. DIS. SpA, Marsala (TP) B/5 A/6 H/3 8 881 630 487 36 36 36 + 96 + 96 + 96 Neutral alcohol Neutral alcohol Neutral alcohol  contrada Bartolotta, Marsala  Lungomare Mediterraneo 31 , Marsala (TP) 10 050 36Distilleria Bertolino SpA, Partinico (PA) contrada Pollastra, Partinico (PA) 3/A B/2 - B/12 F/ 12 - B/3 B/4 Neutral alcohol Non rectified alcohol + 96 8 750 35 Nen s.a.s. via S. Silvestro n . 6, Faenza (RA) 1 3 7 3 604 3 601 3 603 39 39 39 + 96 + 96 + 96 Neutral alcohol Neutral alcohol Neutral alcohol No L 281 / 18 Official Journal of the European Communities 12. 10 . 90 Member State Location Numberof vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (% vol) Italy (cont 'd) Distilleria Bonollo SpA, Formigine (MO) localitÃ Paduni Anagni (FR) 23 13 5 8 5 046 3 360 909 111 39 39 39 39 + 96 + 96 Neutral alcohol Neutral alcohol Non rectified alcohol Non rectified alcohol Caviro Soc. coop, via Convertite n . 14/13, Faenza (RA) + 96 + 96 + 96 + 96 73 82 85 220 87 88 1 715 1 826 1 817 1 755 1 822 1 796 39 39 39 39 39 39 Non rectified alcohol Neutral alcohol Neutral alcohol Non rectified alcohol Neutral alcohol Neutral alcohol Distilleria MazzarÃ ¬ SpA, via Giardino 10, S. Agata sul Santerno (RA) + 96 + 96 + 96 + 96 + 96 V-1310 V-1311 V-1308 V-1162 V-1313 V-1352 1 789 1 084 1 907 1 513 1 559 2 182 39 39 39 39 39 39 Neutral alcohol Neutral alcohol Neutral alcohol Neutral alcohol Non rectified alcohol Neutral alcohol Distilleria G. Di Lorenzo s.r.l., Ponte Valleceppi (PG) localitÃ Pontenuovo di Torgiano (PG) 17 5 6 19 23 320 4019 8 357 325 422 39 39 39 39 39 + 96 + 96 Non rectified alcohol Neutral ' alcohol Neutral alcohol Non rectified alcohol Non rectified alcohol 3.2.2SODIME SpA, Napoli, Oliveto Citra (SA) 39 39 6918 3 082 Neutral Non rectified alcohol + 96 332 Tota 153 584 TOTAL 400 000 i